People v Batista (2016 NY Slip Op 04799)





People v Batista


2016 NY Slip Op 04799


Decided on June 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2016

Tom, J.P., Mazzarelli, Manzanet-Daniels, Kapnick, Kahn, JJ.


4337/10 1475A 3635/13 488/15 1475

[*1] The People of the State of New York, Respondent,	SCI —
vAlberto Batista, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia Trupp of counsel), for appellant.
Robert S. Dean, Center for Appellate Litigation, New York (William Terrell, III of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from a judgments of the Supreme Court, Bronx County (Judith Lieb, J.), rendered March 19, 2015,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: JUNE 16, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.